           Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 1 of 11
 Inna "last name of dorsey"
 Private Citizen
 3428 Ravenwood Avenue
 Baltimore, MD [21213]


                                 district court of the United States             OCT 0 1 2019
                               Esse Quam videri Ad Astra per Aspera         Tl/,\OTHfTh 0   ~RIEN CLERK
                               UNITED STATE DISTRICT COURT                  By         l...!_____Deputy
                                     For the District of Kansas
                                        Kansas City Division

 KENDRAROSSWARDof
 Attorney Chadwick, Gillian
 Wards Guardian

 vs                                                           CASE# 17-CV02547-DDS-TJJ

 ROYALL JENKINS

 Defendants/Judgment



KENDRAROSSWARDof
Attorney Chadwick, Gillian
Wards Guardian

Vs                                                             CASE# 19-CV-02091-DDC-TJJ

[PROMISE KEEPERS 417, INC]
[IRMA DORSEY             ]
[Defendant               1


NOTICE TO
Administrations under War Power Act
President Donald Trump
Secretary of Treasury
General Mark A. Miley
Attorney General William Barr
Secretary of the Army,
Secretary of the Navy
Secretary of the Interior
Secretary of Agriculture
Secretary of Commerce
Secretary of Labor
Federal Bureau of Investigation
United States Marshall Service
Federal Bar Association
American Bar Association

JUDICIALNOTICE - 9/13/2019
              Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 2 of 11
                                      JUDICIAL NOTICE
                      RECONSIDERATION OF YOUR MINUTE ORDER TO STRIKE
                                  Federal Rules of Evidence 402, 501 and 802
     ARTICLE 1 SECTION 8 CLAUSE 9 TO CONSTITUTE TRIBUNALS INFERIOR TO THE
                     SUPREME COURT; NOTICE OF VIOLATION OF PUBLIC LAW
                        June 25, 1948, Cb. 645, 62 Stat. 684; Pub. L. 103-322,18 USC 4,
 June 25, 1948, Cb. 645, 62 Stat. 807; Pub. L. 103-322, 18 USC SECTION 2382 AND ARTICLE III
                                           SECTION 3 TREASON,
      WILLFUL VIOLATION OF Pub. L.105-225, Aug.12, 1998, 112 Stat.1352. 36 USC 70503
                                                  SECTION
                                    WILLFUL VIOLATION OF ABA 8.4


                              NOTICE TO PRINCIPAL IS NOTICE TO AGENT
                              NOTICE TO AGENT IS NOTICE TO PRINCIPAL
       Whereas the Public Law does not state how to report this crime, but to merely report to the
  public office named in these Public Laws this constitutes my civic duty as a national citizen of the
                                                United States.


    Whereas I, Inna "last name dorsey" being a victim and "non party" and "non defendant" will rely on
the Civil Rights Act of 1866, 14 Stat. 27, enacted April 9, 1866, (referred to as The Private Attorney
General Act), 39th Congress, Session 1, Ch 31 (1866), CHAP. XXXL, (Formally titled): An Act to
"Protect all Persons in the United States in their Civil Rights, and Furnish the Means of their
Vindication," April 9, 1866; Public Law 104-317, Oct 19, 1996, 110 Stat 3853; 93 stat 1284; Public Law
96-170, 96th Congress, Dec 9th 1979.4: and

   I, Irma "last name dorsey" am being targeted and harmed under Pub. L (June 25, 1948, ch. 645, 62
Stat. 696; Pub. L. 90-284. title I,§ 103(a), Apr. 11, 1968, 82 Stat. 75; Pub. L. 100-690, title VII,
§ 7018(a), (b )(1 ), Nov. 18, 1988, 102 Stat. 4396; Pub. L. 103-322, title VI, § 60006(a), title XXXII,
§§ 320103(a), 320201(a), title XXXIII, § 330016(1)(L), Sept. 13, 1994, 108 Stat. 1970, 2109, 2113,
2147; Pub. L.

   Whereas I, Inna "last name dorsey" having firsthand knowledge and being a witness to such abuse and
misconduct against "non- parties" and "non- defendants" within this district court; by Bar a member
being sworn to uphold the Constitution as a federal judge's position was also created under
Congressional legislation by the Judiciary Act of 1789 (ch. 20, 1 Stat. 73. Judge Daniel D. Crabtree is
required to address such violation under: Pub. L. Ch. 645, 62 Stat. 684; Pub. Ll03-322 and Ch. 645, 62

JUDICIALNOTICE - 9/13/2019                                                                                2
            Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 3 of 11
 Stat. 807; Pub. L 103-322; once he is made aware of such criminal activity and not cut a minute order to
 suppress such a report by "non-parties" or "non-defendants" who point out these violations L. 104-294,
 title VI,§§ 604(b)(14)(A), 607(a), Oct.11, 1996, 110 Stat. 3507, 3511.) 18 USC 241 AND

      (June 25, 1948, ch. 645, 62 Stat. 696; Pub. L. 90-284. title I. § 103(b), Apr. 11, 1968, 82 Stat. 75; Pub.
 L. 100-690, title VII,§ 7019, Nov. 18, 1988, 102 Stat. 4396; Pub. L. 103-322. title VI,§ 60006(b), title
 XXXII, §§ 320103(b), 32020l(b), title XXXIII, § 330016(1)(H), Sept. 13, 1994, 108 Stat. 1970, 2109,
 2113, 2147; Pub. L. 104-294, title VI,§§ 604(b)(14)(B), 607(a), Oct. 11, 1996, 110 Stat. 3507, 3511.) 18
 USC 241 AND,

     (Added Pub. L. 94-453, § 4(a), Oct. 2, 1976, 90 Stat. 1517; amended Pub. L. 103-322, title XXXIII,
 § 330016(l)(L), Sept. 13, 1994, 108 Stat. 2147.) 18 USC 242 AND,

     Pub. L. 90-284, title I, § lOl(a), Apr. 11, 1968, 82 Stat. 73; amended Pub. L. 100-690. title VII,
 §   7020(a), Nov. 18, 1988, 102 Stat. 4396; Pub. L. 101-647, title XII,§ 1205(b), Nov. 29, 1990, 104 Stat.
 4830; Pub. L. 103-322, title VI,§ 60006(c), title XXXII, § 320103(c), title XXXIII, § 330016(1)(H), (L),
 Sept. 13, 1994, 108 Stat. 1971, 2109, 2147; Pub. L. 104-294. title VI,§ 604(b)(14)(C), (37), Oct. 11,
 1996, 110 Stat. 3507, 3509.) 18 USC 245

     Whereas Attorney Elizabeth Hutson and Gillian Chadwick and their Professional Co-conspirators has
with full knowledge and with full awareness or they should have been aware of the fact that the UNOI
was highjacked by one of their own Bar members. If they were not aware they have been informed when
I, Irma "last name dorsey" was attempting to address the issues on behalf of the Value Creators and the
Promise Keepers.

     Whereas Attorney Elizabeth Hutson and Gillian Chadwick and their Professional Co-conspirators
being aware, even if "Royall last name of jenkins" was to come before this district court he would have
been Barred from speaking in his own defense as he's not a lawyer in the same manner as I, Irma "last
name of dorsey" have been Barred along with other members to which Attorney Elizabeth Hutson and
Gillian Chadwick and their Professional Co-conspirators and this district court has claimed we are "non-
parties" and "non- defendants" but are exposed to damages, cause liability, loss of property, loss of
private earnings, loss of personal bank accounts and loss of businesses that has no ties to the UNOI. This
violates the preamble of the US constitution and Kansas Constitution Article Miscellaneous XV §12:
Membership or non-membership in labor organizations. No person shall be denied the opportunity to
obtain or retain employment because of membership or non-membership in any labor organization, nor
shall the state or any subdivision thereof, or any individual, corporation, or any kind of association enter
into any agreement, written or oral, which excludes any person from employment or continuation of
employment because of membership or non-membership in any labor organization..

JUDICIALNOTICE - 9/13/2019                                                                                     3
          Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 4 of 11
    Whereas the following Pub. L; Pub. L. 100-690. title VII,§ 7603(a), Nov. 18, 1988, 102 Stat. 4508.)
 18 USC 1346 has been violated by Attorney Elizabeth Hutson and Gillian Chadwick and their
 Professional Co- conspirators by substituting case law created by known BAR MEMBERS to circumvent
 Public Law in order to profile "non- parties" and "non- defendants" in order to damage, cause liability,
 loss of property, loss of private earnings, loss of personal bank accounts, and loss business that has no
 ties to the UNOI.

     Whereas Attorney Elizabeth Hutson and Gillian Chadwick and their Professional Co-conspirators did
 know or should of known that when one of their own Bar professionals steals from their client and you in
 return take a loss; all trust in the "Bar Association" profession no longer exists. The actions of Attorney
 Elizabeth Hutson and Gillian Chadwick and their Professional Co-conspirators in this case has
 demonstrated a willful disregard of professional ethics, a willful breach of their owed allegiance to the
 United States with the intent to harass, threaten, endanger, misuse the legal profession to coerce, misuse
 court documents in order to steal and hold hostage for ransom what is/was not part of the UNOI. ALL of
 which is in willful violation of Rule 8.4 misconduct.

    I, Irma "last name dorsey" have now been targeted, threatened, coerced, intimidated and even bribed
 with funds to testify and lie or be held in a state of hostage for ransom and having first-hand knowledge
of such unethical practice and I now have a duty to report this willful violation and misconduct in breach
of their sworn oath to defend the constitution to the proper authorities.

   I, Irma "last name dorsey" have firsthand knowledge that "Royall last name of jenkins" has had his
community the "UNOI" high-jacked and stolen by a Bar attorney in which any reasonable living being
would not have trust in the law profession once you found out how the legal system was misused and,

    Whereas Attorney Elizabeth Hutson and Gillian Chadwick and their Professional Co-conspirators
being aware of their Bar Rules on harassment, have with intent to intimidate, coerce and threatened to
cause fear toward nonparty's/non defendants to cause a reasonable party to believe that their
livelihood/lives is in danger, hold hostage for ransom in order to satisfy a witch hunt and or run a
Spanish Inquisition to which, has been explained that all funds was taken by Bar member "Attorney
Wayman Favors" and his co-conspirators. To continue such harassment is stalking as explained in
documents which been filed into the records, which has been suppressed in your minute order - which is
not a written order - but a private internal order to the clerk of court along with other filings before this
district court that have been suppressed to conceal the truth, in which; has violated due process and
violated the preamble of the Constitution and allows stalking practices. "Stalking Pub. L "Pub. L. 104-
201, div. A. title X. § 1069(a), Sept. 23, 1996, 110 Stat. 2655; amended Pub. L. 106-386, div. B. title I.
§ 1107(b)(l), Oct. 28, 2000, 114 Stat. 1498; Pub. L. 109-162, title I. § 114(a), Jan. 5, 2006, 119 Stat.


JUDICIALNOTICE - 9/13/2019                                                                                      4
          Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 5 of 11
 2987; Pub. L. 113-4, title I,§ 107(b), Mar. 7, 2013, 127 Stat. 77; Pub. L. 115-334, title XII,
  §   12502(a)(l), Dec. 20, 2018, 132 Stat. 4982.) 18 USC 2261A and

       (Pub. L. 106-386, div. A,§ 103, Oct. 28, 2000, 114 Stat. 1469; Pub. L. 108-193, § 8(b)(l), Dec. 19,
 2003, 117 Stat. 2887; Pub. L. 110-457, title Ill, § 304(a), Dec. 23, 2008, 122 Stat. 5087; Pub. L. 113-4,
 title XII,§ 1212(b)(l), Mar. 7, 2013, 127 Stat. 143; Pub. L. 114-22, title I, § 108(b), May 29, 2015, 129
 Stat. 239; Pub. L. 115-254, div. F, title VI, § 1470(p), Oct. 5, 2018, 132 Stat. 3518; Pub. L. 115-427, § 2,
 Jan. 9, 2019, 132 Stat. 5503.) 22 USC 7102

      Preamble: "We the People of the United States, in Order to form a more perfect Union, establish
 Justice, insure domestic Tranquility, provide for the common defence, promote the general Welfare, and
 secure the Blessings of Liberty to ourselves and our Posterity, do ordain and establish this Constitution
 for the United States of America."

                             DUTIES UNDER ARTICLE 1 SECTION 8 CLAUSE 9

      Whereas the position of the "district court" was by Act of Congress as defined in Article 1 section 8
 clause 9 creating legislative court under legislation and

      Whereas legislative courts are to comply with Congressional Public Law and the intent of such
 Congressional Acts, and

       Whereas Judge Daniel D. Crabtree did accept the position of 'Judge' under this condition and did
swear his allegiance to the United States, and

      . Being bound to this contract all federal district court Judges; in order to not be found in breach of their
allegiance to the United States is required to support Public Law over Court opinions when there are
conflicts in Court opinions and being made aware of BAR MEMBERS who have violated their BAR
Rule 8.4 misconduct and have breached their allegiance to the United States; the district court Judge is
to comply with Ch. 645, 62 Stat. 684; Pub. Ll03-322 and Ch. 645, 62 Stat. 807; Pub. L 103-322

      Whereas, it is required by Pubic Law and as purported in the United States Codes I am required to
report this willful violation to the Sitting Judge known as Judge Daniel D. Crabtree to make him aware of
this within his courtroom as soon as possible and other parties as required under the Public Laws of
misprision of felony or misprision of treason has happened.

      When those who sworn their allegiance to the United States and knowingly disregard their
allegiance under their sworn oath to support and defend the constitution and,

   When under their private member's bar oath as attorneys/lawyers in addition to the admission form to
enter the district court "to practice their law" has been willfully violated; this violation is required to be

JUDICIALNOTICE - 9/13/2019                                                                                       5
           Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 6 of 11
 reported under;
 Ch. 645, 62 Stat. 684; Pub. L103-322 and Ch. 645, 62 Stat. 807; Pub. L 103-322 as these are acts that
 advocate the principles to overthrow of the United States Government and refuse to uphold and defend
 the Constitution of the United States.

                                                 Attorney Oath

    I do solemnly swear (or affirm) that I will support and defend the Constitution of the United States
 against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take
 this obligation freely, without any mental reservation or purpose of evasion; and that I will and faithfully
 discharge the duties of the office on which I am about to enter: So help me God

    Federal law regulating oath of office by government officials is divided into four parts along with an
 executive order which further defines the law for purposes of enforcement. 5 U.S.C. 3331, provides the
 text of the actual oath of office members of Congress are required to take before assuming office. 5
 U.S.C. 3333 requires members of Congress sign an affidavit that they have taken the oath of office
required by 5 U.S.C. 3331 and have not or will not violate that oath of office during their tenure of office
as defined by the third part of the law, 5 U.S.C. 7311 which explicitly makes it a federal criminal offense
(and a violation of oath of office) for anyone employed in the United States Government (including
members of Congress) to "advocate the overthrow of our constitutional form of government". The fourth
federal law, 18 U.S.C. 1918 provides penalties for violation of oath office described in 5 U.S.C. 7311
which include: (1) removal from office and; (2) confinement or a fine.

   The definition of"advocate" is further specified in Executive Order 10450 which for the purposes of
enforcement supplements 5 U.S.C. 7311. One provision of Executive Order 10450 specifies it is a
violation of 5 U.S.C. 7311 for any person taking the oath of office to advocate "the alteration ... of the
form of the government of the United States by unconstitutional means." Our form of government is
defined by the Constitution of the United States. It can only be "altered" by constitutional amendment.
Thus, according to Executive Order 10450 (and therefore 5 U.S. 7311) any act taken by government
officials who have taken the oath of office prescribed by 5 U.S.C. 333lwhich alters the form of
government other by amendment, is a criminal violation of the 5 U.S.C. 7311.

                                                PUBLIC LAW
   Whoever, having knowledge of the actual commission of a felony cognizable by a court of the United
States, conceals and does not as soon as possible make known the same to some judge or other person in
civil or military authority under the United States, shall be fined under this title or imprisoned not more
than three years, or both.


JUDICIALNOTICE - 9/13/2019                                                                                   6
            Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 7 of 11
  (June 25, 1948, ch. 645, 62 Stat. 684; Pub. L. 103-322. title XXXIII. § 330016(1)(0), Sept. 13, 1994, 108
  Stat. 2147.) 18 USC 4

    Whoever, owing allegiance to the United States and having knowledge of the commission of any
 treason against them, conceals and does not, as soon as may be, disclose and make known the same to
 the President or to some judge of the United States, or to the governor or to some judge or justice of a
 particular State. is guilty of misprision of treason and shall be fined under this title or imprisoned not
 more than seven years, or both.
 (June 25, 1948, ch. 645, 62 Stat. 807; Pub. L. 103-322, title XXXIII, § 330016(1)(H), Sept. 13, 1994, 108
 Stat. 2147.) 18 USC 2382.


                 18 USC 2382 36 U.S. Code § 70501. Organization (a) FEDERAL CHARTER. -
 The Foundation of the Federal Bar Association (in this chapter, the "corporation") is a federally chartered
 corporation.
 36 U.S. Code §70503. Membership (c) GROUNDS FOR DISQUALIFICATION. -An individual may not be a
 member, director, or officer of the corporation if the individual -
 (1) is a member of, or advocates the principles of, an organization believing in, or working for, the
 overthrow of the United States Government by force or violence; or
 (2) refuses to uphold and defend the Constitution of the United States.
 (Pub. L. 105-225, Aug. 12, 1998, 112 Stat. 1352.)


                             ABA 8.4 It is professional misconduct for a lawyer to:

(a) violate or attempt to violate the Rules of Professional Conduct, knowingly assist or induce another to
do so, or do so through the acts of another;
(b) commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a
lawyer in other respects;
(c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation;
(d) engage in conduct that is prejudicial to the administration of justice;
(g) engage in conduct that the lawyer knows or reasonably should know is harassment or discrimination
on the basis of race, sex, religion, national origin, ethnicity, disability, age, sexual orientation, gender
identity, marital status or socioeconomic status in conduct related to the practice of law. This paragraph
does not limit the ability of a lawyer to accept, decline or withdraw from a representation in accordance
with Rule 1.16. This paragraph does not preclude legitimate advice or advocacy consistent with these
Rules.



JUDICIALNOTICE - 9/13/2019                                                                                    7
             Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 8 of 11
                                         Comments
 [3] Discrimination and harassment by lawyers in violation of paragraph (g) undermine confidence in the
 legal profession and the legal system. Such discrimination includes harmful verbal or physical conduct
 that manifests bias or prejudice towards others. Harassment includes sexual harassment and derogatory or
 demeaning verbal or physical conduct. Sexual harassment includes unwelcome sexual advances, requests
 for sexual favors, and other unwelcome verbal or physical conduct of a sexual nature. The substantive
 law of antidiscrimination and anti-harassment statutes and case law may guide application of paragraph
 (g). NOT A PUBLIC LAW BUT SELF REGULATION PUBLIC POLICY


    It is the duty of the district court to put down those who owing allegiance to the United States and
 who have (in open court) violated Article III section 3 and in willful violation of Bar ethics to gain unjust
 enrichments to sanction those members for willful statutory crimes as Pub. L. statutes have been injured
 and overthrown. I will remind this public office the "non-parties" or "non-defendants" have not sworn or
 owe allegiance to the United States as national citizens to the United States as this is required to those
 under the 14th amendment sections 2 & 3 and as found under Article 6 clause 3 and in State Constitution
and title 5 USC and Title 28 USC and Stature 1 chapter 1 June 1, 1789.



                                               CONCLUSION

          Whereas I, Irma "last name dorsey" will state for the record even as a "non- party" or "non-
defendant" if we had anything that was attached to the UNOI it would have been turned over as a claim
was placed on it, But also a reasonable "person" knows you are not able to take what is not a part of the
claim just to justify a witch hunt or a Spanish inquisition to collect under unethical behavior or misuse
of the legal system in breach of your oath of office.

   Whereas Congressional Public Law holds superior authority over a Court opinion as such case law is
known by Bar members to override Public Laws and whether the district court is under legislative
authority and owing allegiance to the United States cannot be violated without violating Ch. 645, 62
Stat. 684; Pub. L 103-322 and Ch. 645, 62 Stat. 807; Pub. L 103-322 to do so; Would violate Federal law
regulating oath of office by government officials is divided into four parts along with an executive order
which further defines the law for purposes of enforcement. 5 U.S.C. 3331, provides the text of the actual
oath of office members of Congress are required to take before assuming office. 5 U.S.C. 3333 requires
members of Congress sign an affidavit that they have taken the oath of office required by 5 U.S.C. 3331
and have not or will not violate that oath of office during their tenure of office as defined by the third part
of the law, 5 U.S.C. 7311 which explicitly makes it a federal criminal offense (and a violation of oath of


JUDICIALNOTICE - 9/13/2019                                                                                    8
            Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 9 of 11
 office) for anyone employed in the United States Government (including members of Congress) to
 "advocate the overthrow of our constitutional form of government". The fourth federal law, 18 U.S.C.
 1918 provides penalties for violation of oath of office described in 5 U.S.C. 7311 which include: (1)
 removal from office and; (2) confinement or a fine.

    The definition of"advocate" is further specified in Executive Order 10450 which for the purposes of
 enforcement supplements 5 U.S.C. 7311. One provision of Executive Order 10450 specifies it is a
 violation of 5 U.S.C. 7311 for any person taking the oath of office to advocate "the alteration ... of the
 form of the government of the United States by unconstitutional means." Our form of government is
 defined by the Constitution of the United States. It can only be "altered" by constitutional amendment.
 Thus, according to Executive Order 10450 (and therefore 5 U.S.C 7311) any act taken by government
 officials who have taken the oath of office prescribed by 5 U.S.C. 3331 which alters the form of
 government other by amendment, is a criminal violation of the 5 U.S.C. 7311.

         Whereas there are more than two witnesses and a number of documents to support Article III
section 3 violations.

I will leave this up to a Judge owing allegiance to the United States as purported in 28 USC 453; Each
justice or judge of the United States shall take the following oath or affirmation before performing the
duties of his office: "I, _ _, do solemnly swear (or affirm) that I will administer justice without
respect to persons, and do equal right to the poor and to the rich, and that I will faithfully and impartially
discharge and perform all the duties incumbent upon me as_ under the Constitution and laws of the
United States. So help me God." (June 25, 1948, ch. 646, 62 Stat. 907; Pub. L. 101-650, title IV,§ 404,
Dec. 1, 1990, 104 Stat. 5124.) And under the Constitution.
        I, Irma "last name dorsey" now request under 18 U.S. Code§ 245. Federally protected activities
section (a) been now invoked as enforceable.
        (a) (1) Nothing in this section shall be construed as indicating an intent on the part of Congress to
prevent any State, any possession or Commonwealth of the United States, or the District of Columbia,
from exercising jurisdiction over any offense over which it would have jurisdiction in the absence of this
section, nor shall anything in this section be construed as depriving State and local law enforcement
authorities of responsibility for prosecuting acts that may be violations of this section and that are
violations of State and local law. No prosecution of any offense described in this section shall be
undertaken by the United States except upon the certification in writing of the Attorney General, the
Deputy Attorney General, the Associate Attorney General, or any Assistant Attorney General specially
designated by the Attorney General that in his judgment a prosecution by the United States is in the
public interest and necessary to secure substantial justice, which function of certification may not be
delegated.
        (2) Nothing in this subsection shall be construed to limit the authority of Federal officers, or a
Federal grand jury, to investigate possible violations of this section.
        (b) Whoever, whether or not acting under color of law, by force or threat of force willfully
injures, intimidates or interferes with, or attempts to injure, intimidate or interfere with-

JUDICIALNOTICE - 9/13/2019                                                                                    9
             Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 10 of 11
         (1) any person because he is or has been, or in order to intimidate such person or any other person
 or any class of persons from -

          Whereas Congress by Public Law has created the civil rights act named above in the event the
 Government Attorney General office declines to act as a possibility of a conflict of interest this now
 allows the Private citizen to act as a Attorney General in order to prosecute willful violation of public
 laws and the 14th amendment for all the private citizens to collect on the public debt on behalf of the
 Attorney General office.
          Whereas Article III section 3 or 18 USC 4 or 18 USC 2382 as public law stated above fails to
 state only defendants or only parties involved in the court action are allowed to bring a claim of Treason
 or abuse of power or breach of their allegiance to the United States and whereas the statutes are the
 injured parties and the "non- parties" or "non-defendants" in this court action are the victims of this
 public law violation it is the duty of the national citizen of the United States to report such acts and either
 rely on you to prosecute or demand the right to prosecute on behalf of the United States of America in
 order to collect the public debt for willful abuse and misuse of public funds.


          Whereas this is a class of people of religion and national origin under attack in violation of
U.S. Code Title 18. CRIMES AND CRIMINAL PROCEDURE Part I. CRIMES Chapter 113B.
TERRORISM Section 2331. Definitions As used in this chapter-
(1) the term "international terrorism" means activities that- (A) involve violent acts or acts dangerous to
human life that are a violation of the criminal laws of the United States or of any State, or that would be a
criminal violation if committed within the jurisdiction of the United States or of any State;
(B) appear to be intended-
(i) to intimidate or coerce a civilian population;
(ii) to influence the policy of a government by intimidation or coercion; or
(iii) to affect the conduct of a government by mass destruction, assassination, or kidnapping;
Pub. L. 102-572, title X, § 1003(a)(3), Oct. 29, 1992, 106 Stat. 4521; amended Pub. L. 107-56, title VIII.
§ 802(a), Oct. 26, 2001, 115 Stat. 376; Pub. L. 115-253, § 2(a), Oct. 3, 2018, 132 Stat. 3183.) Patriot
Act

Demand for Relief or Full Investigation or appoint class, Rodney-dale to prosecute and collect on the
Public debt.
                 I'\




     ~ Jl'f.'ti/
            L" -
-Irm-a~~--as~t~n~~~-=---o-r-se_y_'_'-------~Date 9/13/2019

3428 Ravenwood A venue
Baltimore, MD [21213]




JUDICIALNOTICE - 9/13/2019
                                                  IO
            Case 2:17-cv-02547-DDC-TJJ Document 243 Filed 10/01/19 Page 11 of 11
                                       Mail Certified
 I, Irma "last name dorsey" have placed a judicial Notice before this district court of willful violation and I
 am require by Public listed to report a breach of contract by those who owing allegiance to the United
 States and have failed to uphold this as under job duty.



       <
 ~_,...~L-.:-~~.--=~~~~~~~~~~~·
                                                      Date 9/13/2019
 Irma "last n
 3428 Raven od Avenue
 Baltimore, MD [21213]


 cc


 Judge Daniel D. Crabtree district court of the United States District of Kansas: 500 State Ave, Kansas
 Citv. KS 66101
 Administrations under War Power Act
 President Donald Trump The White House, 1600 Pennsylvania Avenue NW, Washington, DC 20500
 Secretary of Treasury 1500 Pennsylvania Ave NW, Washington, DC 20220
General Mark A. Milley 1400 Defense Pentagon. Washington, DC 20301-1400
Attorney General William Barr U.S. Department of Justice 950 Pennsylvania Avenue, NW Washington,
DC 20530-0001
Secretary of the Army 441 G St, Washington, DC 20314.
Secretary of the Navy Office of the Secretary of the Navy 1000 Navy Pentagon, Room 4D652
Washington, DC 20350
 Secretary of the Interiorl849 C Street, N.W. Washington DC 20240
Secretary of Agriculture 1400 Independence Ave., SW Washington, DC 20250
Dr. Mark T. Esper1Secretary ofDefenselOOO Defense Pentagon Washington, DC 20301-1000
Federal Bureau of Investigation 935 Pennsylvania Avenue, Northwest Washington, DC 20535-0001,
United States
Federal Bar Association 1220 North Fillmore St., Ste. 444 Arlington, VA 22201
American Bar Association 1050 Connecticut Ave. N.W. Suite 400 Washington, D.C. 20036




JUDICIALNOTICE - 9/13/2019
                                                 11
